DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 01/03/2022 have been fully considered but not persuasive.
Applicant argues (pg. 7-8) that the cited references do not mention a predefined individual load profile for the component, and that [0018] of Kresca simply teaches that it may be possible to measure a combined load. The Applicant further argues (pg. 8-9) that [0043] simply teaches that it is undesirable to overload the alternator, and load measured by the sensor is compared to the amount of power that the alternator can supply, without having to use the power form the battery. The Examiner respectfully disagrees. Paragraph [0010] of the Applicant’s specification teaches that the load profile define an acceptable load range for each of the electrically controllable vehicle components. As previously argued, Kresca teaches in [0045] an example of capability condition which includes a load with a threshold, and the control unit compares the values to determine if the capability condition is met, which is determining an acceptable load range (threshold). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-20, and 22,23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Philippart et al. (U.S Patent Publication No. 2015/0022215; hereinafter "Philippart") in view of Kresca et al. (U.S Patent Publication No. 2016/0006383; hereinafter “Kresca”). 

Regarding claim 15, Philippart teaches an electronic control unit (ECU) for a vehicle, 
the ECU comprising a first and a second control port configured to be connected to a first and a second electrically controllable vehicle component, respectively (Philippart [0018] the electronic control system implement inputs to receive signal from one or more electronic circuits, which means there are plurality (first and second) of connections (ports) to other electronic components, as shown in fig. 1), 

- the first and the second control port each comprises an individual driver circuitry (Philippart [Fig. 1] the electric motor and other electrically controllable vehicle components, such as sensors, are individually connected to the control module, which means each of the components have individual driver circuitry and may be configured individually), 
- each of the individual driver circuitry for the first and the second control port is configured to individually continuously monitor and measure an intermediate voltage and current (Philippart [0017] one or more of the pins may monitor signals corresponding to the circuits and/or individual electronic components; [0043] each input modules monitor a voltage signal; [0038] the hybrid module may receive signals from the sensors, such as voltage sensors and current sensors, which means the voltage and current will be measured, wherein Fig. 1 illustrates that the hybrid module is individually connected to different ports for electronic components, defining an electrical load (Philippart [0049] the voltage range (for example, 1.2V optimally, or between a range of voltage) may be identified, and can be identified which range of voltages the input fit in, which means the load is defined), 
wherein the ECU is configured to:
- control a switching between a first and a second operational state for the respective first and second individual driver circuitry based on a result of the comparison, wherein the first  operational state is an operative (ON) state and the second operational state is a non-operative (OFF) state (Philippart [0054-0055] the fault diagnostic module monitors current and voltage in various circuit configurations to determine whether the switch is open or closed, and to determine whether a fault condition exists; [0057] the module checks if the voltage is within a range and where the range 
Yet, Philippart does not teach electrically controllable vehicle component being a light source, an individual load profile is predefined for each of the first and the second electrically controllable vehicle component, and a load time for the respectively connected electrically controllable vehicle component, and 
wherein the ECU is configured to: 
- compare each of the measured intermediate electrical loads and the load times with the respective individual load profile for the first and the second electrically controllable vehicle component, and 
- control a switching between a first and a second operational state for the respective first and second individual driver circuitry based on a result of the comparison, wherein the first  operational state is an operative (ON) state and the second operational state is a non-operative (OFF) state.  
However, in the same field of endeavor, Kresca does teach electrically controllable vehicle component being a light source (Kresca [0017] electrical load may be lighting systems), 
an individual load profile is predefined for each of the first and the second electrically controllable vehicle component (Kresca [0018] the electrical systems and/or components operating and drawing power at a particular time may combine to form the electrical load, where the load may vary depending on the system and components drawing power at any given time; [0045] the ECU may determine an operating voltage of the electrical load (load profile),
a load time for the respectively connected electrically controllable vehicle component, and (Kresca [0044] rated speed at which the alternator produces enough power to meet any electrical load may be a load time]

- compare each of the measured intermediate electrical loads and the load times with the respective individual load profile for the first and the second electrically controllable vehicle component (Kresca [0043] the ECU may compare monitored operating conditions to see if the component is overloaded; [0044] the capability condition may see if enough power (voltage and current) is met by the electrical load based on how fast the power is being produced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Philippart’s electronic control module of monitoring and measuring the electrical components by comparing the load times and load profiles, as taught by Kresca, for the purpose of managing the system’s power without user-input calibration values to account for variance between different machines, and relying on the ECU to monitor the voltage and the power output (Kresca [0005-0006]).

Claims 27 and 28 are rejected under the same rationale as claim 15. 

Regarding claim 16, the combination of Philippart and Kresca teaches the ECU according to claim 15, wherein the individual load profile comprises an acceptable load range for each of the corresponding one of the first and the second electrically controllable vehicle component (Philippart [0056] voltage the input voltage (from each of the components) may be identified to see if it is in the first range or the second range, to see if the voltage is in the optimal range (acceptable load range) or in a fault condition). 

Regarding claim 17, the combination of Philippart and Kresca teaches the ECU according to claim 16, wherein the load range is defined for at least one of a load voltage, a load current and a load 

Regarding claim 18, the combination of Philippart and Kresca teaches the ECU according to claim 16, wherein the load range is defined for a combination of at least two of a load voltage, a load current and a load duration (Philippart [0047-0049] during normal operation, the switches connect the voltage input to the current source, wherein the current source may be adjustable. The combination of the voltage and input would determine if the fault exists, and would determine which range it falls under).

Regarding claim 19, the combination of Philippart and Kresca teaches the ECU according to claim 15, wherein each of the respective individual driver circuitry is set to the second state if a result of the comparison indicates that the intermediate load does not correspond to the related individual load profile (Philippart [0056-0058] when the voltage input is within the first range, it would have an optimal intermediate load, or a range of voltages for the load profile (for example, optimally 1.76V, or between 1.65V and 1.88V). However, when the voltage is outside of this range, the diagnosis state may detect fault and switch to a non-operative state (second state)).

Regarding claim 20, the combination of Philippart and Kresca teaches the ECU according to claim 15, wherein the ECU is implemented using at least one of an FPGA, a CPU or a CPLD (Philippart [0064] the term module (i.e., control module) may refer to, be part of, or include a field programmable gate array (FPGA), a processor that executes code (CPU), and more).  

claim 22, the combination of Philippart and Kresca teaches the ECU according to claim 15, wherein at least one of first and the second control port is a dedicated output port (Philippart [0017] the electronic control system includes multiple pins for outputting and receiving signals; [Fig. 1] illustrates various control modules having a output port to the electrical components).

Regarding claim 23, the combination of Philippart and Kresca teaches the ECU according to claim 15, wherein at least one of first and the second control port is a dedicated bidirectional input and output port (Philippart [0017] the electronic control system includes multiple pins for outputting and receiving signals; [Fig. 1] illustrates the hybrid control module having a bidirectional port to the electric motor).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Philippart in view of Kresca, further in view of Ueda et al. (U.S Patent Publication No. 2011/0231042; hereinafter “Ueda”).  

Regarding claim 21, the combination of Philippart and Kresca teaches the ECU according to claim 15. Yet, the combination of Philippart and Kresca does not teach further comprising at least one multiplexer connected to at least one of the first and the second control port, thereby allowing also at least a further third electrically controllable vehicle component to be connected to the ECU. 
However, in the same field of endeavor, Ueda does teach the ECU further comprising at least one multiplexer connected to at least one of the first and the second control port, thereby allowing also at least a further third electrically controllable vehicle component to be connected to the ECU (Ueda [0150] multiplex communication may be used between the switching power supply, power distributer, and the ECUs). 
. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665